Rugg, C. J.
This case is brought up by an “appeal from the finding.and decision” of the Land Court. If it be assumed in favor of the appellant, but without so deciding, that a “decision” under the Land Court procedure is something more than a finding of facts in an action at law, Cressey v. Cressey, 213 Mass. 191, and is a matter from which an appeal lies, Welsh, petitioner, 175 Mass. 68, 70, Welsh v. Briggs, 204 Mass. 540, 549, no question of law is raised upon this record.
The paper entitled “Decision” is a simple finding of facts with a narration of some evidence. Whether the conclusion of the judge was warranted or not cannot be determined. The evidence is not reported. There is reference to plans, but they are not a part of the record. No ruling of law appears to have been made. But, if any was made, it is not set out in such way as to be subject to review. See Hutchins v. Nickerson, 212 Mass. 118; Weil v. Boston Elevated Railway, 216 Mass. 545.

Appeal dismissed.